Title: To James Madison from Joseph N. Thomas, 19 December 1805 (Abstract)
From: Thomas, Joseph N.
To: Madison, James


          § From Joseph N. Thomas. 19 December 1805, “Oxen Ferry,” Maryland. “I had the Houner of recievg a Letter from the Departmt, of State informing me that the President had been pleased to appoint me a Justice of the Peace in and for the County of Washington in the District of Columbia. I beg Leave Sir, to Inform the Departmt, of State that I am not a resident of the District of Columbia, my Dweling-House being outside the Line in the County of Prince Geo, State of Maryland, Consiquently am not Eligible to the Office.”
        